               Case 20-12522-JTD   Doc 3097-1   Filed 07/02/21   Page 1 of 3




                                      EXHIBIT A

                                    Proposed Order




RLF1 25611391v.1
               Case 20-12522-JTD             Doc 3097-1         Filed 07/02/21        Page 2 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         )   Chapter 11
                                                               )
MALLINCKRODT PLC, et al.,                                      )   Case No. 20-12522 (JTD)
                                                               )
                   Debtors.                                    )   (Jointly Administered)
                                                               )
                                                               )   Re: Docket No. 2924, 3093 & __

                ORDER EXPEDITING CONSIDERATION OF THE
          DEBTORS’ PRELIMINARY OBJECTION TO ACTHAR INSURANCE
          CLAIMANTS’ MOTION SEEKING SUBSTANTIVE CONSOLIDATION

         Upon the motion (the “Motion to Expedite”)1 of the Debtors for entry of an order (this

“Order”) expediting the Court’s consideration of the Preliminary Objection as more fully set forth

in the Motion to Expedite; and the Court having reviewed the Motion to Expedite; and the Court

having determined that the relief requested in the Motion to Expedite is in the best interests of the

Debtors, their estates, their creditors, and other parties in interest; and the Court having jurisdiction

to consider the Motion to Expedite and the relief requested therein in accordance with 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware dated as of February 29, 2012; and consideration of the

Motion to Expedite and the relief requested therein being a core proceeding under 28 U.S.C.

§ 157(b)(2); and the Court having authority to enter a final order consistent with Article III of the

United States Constitution; and venue being proper before this Court under 28 U.S.C. §§ 1408 and

1409; and it appearing that proper and adequate notice of the Motion to Expedite has been given




1
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
    in the Motion to Expedite.


RLF1 25611391v.1
                Case 20-12522-JTD          Doc 3097-1       Filed 07/02/21     Page 3 of 3




and that no other or further notice is necessary; and good and sufficient cause appearing therefor,

it is hereby,

         ORDERED, ADJUDGED AND DECREED THAT:

         1.        The Motion to Expedite is GRANTED as set forth herein.

         2.        The Hearing to consider the Preliminary Objection will be held on July __, 2021

at _______ (ET).

         3.        Replies to the Preliminary Objection, if any, shall be filed on or before

July __, 2021 at _____ (ET).

         4.        The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion to Expedite.

         5.        This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation and/or interpretation of this Order.




                                                      2
RLF1 25611391v.1
